DETAILED ACTION
This office action is in response to applicant’s arguments dated 06/10/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/10/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6, 7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 10626812 B2 (Davis).
Regarding claim 1, Davis (Fig.1) discloses a system, comprising: an internal combustion engine (10) having one or more non-dedicated cylinders 
 Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a 
The examiner provides the following evidence to support the understanding of the inherent structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode and a corona or plasma igniter that has a four pronged electrode ignition means. In addition, the company Transient Plasma Ignition on their website https://tpsignition.com/#tps-difference, features a video seen at the following URL https://vimeo.com/122684299 which shows cross-sections of both a standard high-energy spark plug and a plasma spark plug, where the cross-sections seen of the two different types of spark igniters seen in the video have different geometries.
The examiner considers The use of a plasma igniter in a second subset of cylinders 19 (dedicated EGR cylinders) for generating residual exhaust gas supporting combustion of a richer mixture than a spark ignition system and thereby generate higher concentrations of H2 and CO in the exhaust as described in Col.10 L.1-11 of Davis to be analogous to a second spark plug coupled to a dedicated EGR cylinder for generating exhaust gas for 
Regarding claim 2, Davis discloses the limitations of claim 1 as discussed previously, where Davis (Fig. 1) further discloses wherein each of the one or more non-dedicated cylinders (18) has only one of the first spark plugs (33), and each of the one or more dedicated EGR cylinders (19) has only one of the second spark plugs (39).
Regarding claims 3 and 4, Davis discloses the limitations of claims 1 and 2 as discussed previously, where Davis further discloses  an electronic control system (72) operatively coupled to the one or more non-dedicated cylinders (82) and the one or more dedicated EGR cylinders (19), the electronic control system is configured to control the one or more non-
Regarding claim 6, Davis discloses the limitations of claim 1 as discussed previously, where Davis (Fig. 1) further discloses wherein the different spark plug geometries include the first spark plug has a first electrode diameter and the second spark plug has a second electrode diameter that is smaller than the first electrode diameter (Col.6 L.13-43 discloses where the second spark plug or plasma igniter is a groundless plasma igniter, where a conventional spark plug has a J-hook type ground electrode, therefore the absence of the ground electrode is considered to be a diameter of zero for the ground electrode for the second spark plug which is smaller than a diameter of a J-type electrode on a conventional or first spark plug).
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a 
The examiner provides the following evidence to support the understanding of the inherent structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode.
Regarding claim 7, Davis discloses the limitations of claim 1 as discussed previously, where Davis (Fig. 1) further discloses wherein only the first spark plugs (33) are operatively coupled with the one or more non-dedicated cylinders (18) and only the second spark plugs (39) are operatively coupled with the one or more dedicated cylinders (19).
Regarding claims 19 and 20 Davis (Fig.1, Col.9 L.57-Col.10 L.28)  discloses a method of operating an internal combustion engine (10), the method comprising: providing a dedicated EGR engine having one or more non-dedicated cylinders (18) and one or more dedicated EGR cylinders (19), each of the one or more non-dedicated cylinders having only a first spark plug (33), the first spark plug having first physical characteristics, and each of the one or more dedicated EGR cylinders having only a second spark plug 
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a standard spark plug and a plasma generating spark plug it is considered inherent that a standard spark plug and a plasma generating have first and second physical characteristics such that there are different spark plug geometries between that of the first and second spark plug. 
The examiner provides the following evidence to support the understanding of the inherent structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode and a corona or plasma igniter that has a four pronged electrode ignition means. In addition, the company Transient Plasma Ignition on their website https://tpsignition.com/#tps-difference, features a video seen at the following URL https://vimeo.com/122684299 which shows cross-sections of both a standard high-energy spark plug and a plasma spark plug, where the cross-sections seen of the two different types of spark igniters seen in the video have different geometries.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 10626812 B2 (Davis).
Regarding claim 8, Davis discloses the limitations of claim 1 where Davis further discloses wherein the internal combustion engine is a six cylinder engine wherein two cylinders are dedicated EGR cylinders (Col.4 L.46-67 discloses where the engine comprises a six cylinder, as well as embodiment where a four cylinder engine has two dedicated cylinders).
Davis however does not explicitly state that the engine is a six cylinder engine wherein two cylinders are dedicated EGR cylinders. When looking to KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 

Claims 5, 9, 11-15, 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 10626812 B2 (Davis) in view of Advanced ignition for Automotive Engines University of California Berkley Spring 2017 (Pineda).
Regarding claim 5, Davis discloses the limitations of claim 1 as discussed previously.
Davis fails to disclose wherein the different spark plug geometries include the first spark plug has a first spark gap and the second spark plug has a second spark gap that is greater than the first spark gap.
Pineda however discloses where a first conventional type spark plug has a gap of 0.7 mm on page 56 and where a second plasma type spark plug has a gap of 2.5 mm on page 79, therefore the plasma spark plug or second spark plug has a gap which is larger than a first or conventional type spark plug. 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug have the gap geometries described by Pineda provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the gap geometries of the traditional spark plug and the plasma igniter where predictable as each of these respective gap geometries are known in the art. 

Regarding claim 9, Davis discloses the limitations of claim 1 as discussed previously.
Davis fails to disclose wherein the different spark plug geometries include the first spark plug has a first heat range and second spark plug has a second heat range that is greater than the first heat range.
Pineda (pages 35-44) however discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark occurring at a thermal arc regime as seen in figures 2.3, 2.4 and 2.5. Where figure 2.3 depicts where a Corona with four pronged electrode, RF glow and Pulsed ns Discharge type plasma igniters are the focus of the research of Pineda and are highlighted in bold. The plasma type igniters seen highlighted in bold in figure 2.3 have a higher Temperature value or heat range associated with the Y-axis than a conventional Thermal Arc type discharge associated with an automotive spark plug positioned lower on the electron energy scale.
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug has a first heat range and the second spark plug or plasma discharge type spark plug has a second heat range 
Regarding claim 11, Davis (Fig. 1, Abstract) discloses a system, comprising: an internal combustion engine (10) having one or more non-dedicated cylinders (18) and one or more dedicated EGR cylinders (19) configured to provide EGR to the engine via an EGR loop (60), wherein each of the one or more non-dedicated cylinders has only one of a first spark plug (33), and wherein each of the one or more dedicated EGR cylinders (19) has only one of a second spark plug (39).
Davis fails to disclose wherein the first spark plug is configured to perform a first spark to a first temperature range, the second spark plug is configured to perform a second spark to a second temperature range wherein the second temperature range is higher than the first temperature range.
Pineda (pages 35-44) however discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark occurring a thermal arc regime as seen in figures 2.3, 2.4 and 2.5. Where figure 2.3 depicts where a Corona with four pronged electrode, RF glow and Pulsed ns Discharge type plasma igniters are the focus of the research of 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug has a first heat range and the second spark plug or plasma discharge type spark plug has a second heat range that is greater than the first heat range provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the heat ranges of the traditional spark plug and the plasma igniter where predictable as each of these respective heat ranges are known in the art. 
Regarding claim 12, Davis in view of Pineda disclose the limitations of claim 11 as discussed previously.
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a standard spark plug and a plasma generating spark plug it is considered 
The examiner provides the following evidence to support the understanding of the inherent structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode and a corona or plasma igniter that has a four pronged electrode ignition means. In addition, the company Transient Plasma Ignition on their website https://tpsignition.com/#tps-difference, features a video seen at the following URL https://vimeo.com/122684299 which shows cross-sections of both a standard high-energy spark plug and a plasma spark plug, where the cross-sections seen of the two different types of spark igniters seen in the video have different geometries.
Regarding claim 13, Davis in view of Pineda disclose the limitations of claims 11 and 12 as discussed previously.
Davis fails to disclose wherein the different spark plug geometry includes the first spark plug has a first spark gap, and the second spark plug has a second spark gap that is greater than the first spark gap.
Pineda however discloses where a first conventional type spark plug has a gap of 0.7 mm on page 56 and where a second plasma type spark 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug have the gap geometries described by Pineda provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the gap geometries of the traditional spark plug and the plasma igniter where predictable as each of these respective gap geometries are known in the art. 
Regarding claim 14, Davis in view of Pineda disclose the limitations of claims 11 and 12 as discussed previously.
Davis fails to disclose wherein the different spark plug geometry includes the first spark plug has a first heat range and the second spark plug has a second heat range that is higher than the first heat range.
Pineda (pages 35-44) however discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark occurring a thermal arc regime as seen in figures 2.3, 2.4 and 2.5. Where figure 2.3 depicts where a Corona with four pronged electrode, RF glow and 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug has a first heat range and the second spark plug or plasma discharge type spark plug has a second heat range that is greater than the first heat range provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the heat ranges of the traditional spark plug and the plasma igniter where predictable as each of these respective heat ranges are known in the art. 
Regarding claim 15, Davis in view of Pineda disclose the limitations of claims 11 and 12 as discussed previously, where Davis (Fig. 1) further discloses wherein the different spark plug geometries include the first spark plug has a first electrode diameter and the second spark plug has a second electrode diameter that is smaller than the first electrode diameter (Col.6 
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a standard spark plug and a plasma generating spark plug it is considered inherent that a standard spark plug and a plasma generating have first and second physical characteristics such that there are different spark plug geometries between that of the first and second spark plug. 
The examiner provides the following evidence to support the understanding of the inherent structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode.
Regarding claims 17 and 18, Davis in view of Pineda disclose the limitations of claim 11 as discussed previously, where Davis further discloses an electronic control system (72) operatively coupled to the one or more 
Regarding claim 21, Davis discloses the limitations of claim 19 as discussed previously.
Davis fails to disclose energizing the first spark plug within the non-dedicated cylinder to emit a first spark having a first temperature; and energizing the second spark plug within the dedicated EGR cylinder to emit a second spark having a second temperature, wherein the second temperature is higher than the first temperature.
Pineda (pages 35-44) however discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark occurring a thermal arc regime as seen in figures 2.3, 2.4 and 2.5. Where figure 2.3 depicts where a Corona with four pronged electrode, RF glow and Pulsed ns Discharge type plasma igniters are the focus of the research of 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug has a first heat range and the second spark plug or plasma discharge type spark plug has a second heat range that is greater than the first heat range provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the heat ranges of the traditional spark plug and the plasma igniter where predictable as each of these respective heat ranges are known in the art. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 10626812 B2 (Davis) in view of S.Gupta Technologies for Gaseous Fueled Advanced Reciprocating Engine Systems-.
Regarding claim 10, Davis discloses the limitations of claim 1 as discussed previously, where Davis further discloses that the first or conventional spark plug (33) is connected to a non-dedicated cylinder (18) and a second spark plug or plasma igniter (39) has a tip which is exposed in a combustion chamber of the dedicated cylinder (19, Col.6 L.26-27). The first spark plug having a first tip protrusion exposed in the non-dedicated cylinder is considered to an implicit feature for operation of spark ignition in the cylinder, for further reference see MPEP section 2112.
Davis fails to disclose wherein the second spark plug has a second tip protrusion that is greater than the first tip protrusion.
Gupta however discloses wherein a second spark plug or plasma spark plug has a second tip protrusion that is greater than the first tip protrusion of a conventional spark plug (Page 13 depicts a plasma type spark plug which has a longer tip protrusion or ribbed section of the conductive outer wall portion of the plasma plug than the ribbed section of the conductive outer wall portion of the spark plug, the length of the tip protrusions are denoted along dashed lines seen below).

    PNG
    media_image1.png
    444
    688
    media_image1.png
    Greyscale

The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Gupta for use as the plasma igniter of Davis such that the different spark plug geometries include wherein a second spark plug or plasma spark plug has a second tip protrusion that is greater than the first tip protrusion of a conventional spark plug provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the lengths of the tip protrusions of the second spark plug or plasma spark plug and the first tip protrusion of a conventional spark plug where predictable as each of these respective tip protrusions are known in the art. 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 10626812 B2 (Davis) in view of in view of D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017 (Pineda) further in view of S.Gupta Technologies for Gaseous Fueled Advanced Reciprocating Engine Systems- Argonne National Laboratory 2011 (Gupta).
Regarding claim 16, Davis in view of Pineda disclose the limitations of claim 11 as discussed previously, where Davis further discloses that the first or conventional spark plug (33) is connected to a non-dedicated cylinder (18) and a second spark plug or plasma igniter (39) has a tip which is exposed in a combustion chamber of the dedicated cylinder (19, Col.6 L.26-27). The first spark plug having a first tip protrusion exposed in the non-dedicated cylinder is considered to an implicit feature for operation of spark ignition in the cylinder, for further reference see MPEP section 2112.
Davis fails to disclose wherein the second spark plug has a second tip protrusion that is greater than the first tip protrusion.
Gupta however discloses wherein a second spark plug or plasma spark plug has a second tip protrusion that is greater than the first tip protrusion of a conventional spark plug (Page 13 depicts a plasma type spark plug which has a longer tip protrusion or ribbed section of the conductive outer wall portion of the plasma plug than the ribbed section of the conductive 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Gupta for use as the plasma igniter of Davis such that the different spark plug geometries include wherein a second spark plug or plasma spark plug has a second tip protrusion that is greater than the first tip protrusion of a conventional spark plug provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the lengths of the tip protrusions of the second spark plug or plasma spark plug and the first tip protrusion of a conventional spark plug where predictable as each of these respective tip protrusions are known in the art.

Response to Arguments
Upon consideration of applicant’s arguments dated 06/10/2021 the examiner considers that a plasma igniter does not anticipate a spark plug, provided a plasma ignition does not rely explicitly on the generation of a spark. However, the examiner considers the use of a plasma igniter in a second subset of cylinders 19 (dedicated EGR cylinders) for generating residual exhaust gas supporting combustion of a richer mixture than a spark ignition system and thereby generate higher concentrations of H2 and CO in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A KESSLER/Examiner, Art Unit 3747